


Exhibit 10.4(a)

 

ADDENDUM

 

TO

 

JOINT RESEARCH AND DEVELOPMENT AGREEMENT

(the “Agreement”)

 

By and Between

 

CELLSEED INC.

(“CELLSEED”)

 

And

 

EMMAUS MEDICAL INC.

(“EMMAUS”)

 

WHEREAS, the parties entered into the Agreement effective April 8, 2011; and

 

WHEREAS, the parties desire to clarify interpretation of some provisions of the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings set
forth herein, and intending to be legally bound hereby, CELLSEED and EMMAUS do
hereby agree and acknowledge as follows:

 

1.                                      OBLIGATION of CELLSEED and LUMP-SUM
Payment under AGREEMENT.

 

CELLSEED and EMMAUS acknowledge that the obligation of CELLSEED under the
Agreement is the disclosure and transfer of the common technology, scientific
and engineering support, training and know-how for the cell sheet engineering in
general (the “Common Technologies”) as set forth in the Article 6 (TECHNOLOGY
TRANSFER) the Agreement. CELLSEED and EMMAUS further agree and acknowledge that
the lump-sum payment set forth in the Article 3 (CONSIDERATION) of the Agreement
(the “‘Lump-Sum Payment”) is the consideration for the disclosure of the Common
Technologies by CELLSEED to EMMAUS, and that the consideration for the transfer
of the Common Technologies after the disclosure thereof shall be paid pursuant
to the provision of the INDIVIDUAL AGREEMENT together with the consideration for
the transfer of the technology and know-how specially required for each pipeline
for which such INDIVIDUAL AGREEMENT is executed.

 

2.                                      COMPLETION of DISCLOSURE of COMMON
TECHNOLOGIES

 

CELLSEED and EMMAUS acknowledge that the disclosure of the Common Technologies
shall be completed by the delivery of the information package under the
INDIVIDUAL AGREEMENT first executed after the execution of the Agreement.
Accordingly, CELLSEED and EMMAUS further acknowledge that all obligations of
CELLSEED corresponding to the Lump-Sum Payment have been fully discharged by the
delivery of such information package which shall be documented by written
confirmation of acceptance of the information package by EMMAUS.  Payment shall
be rendered after written confirmation by EMMAUS that the delivery of the Common
Technologies is complete.

 

3.                                             Joint Development Committee (JDC)
and Joint Marketing Committee (JMC) under AGREEMENT.

 

CELLSEED and EMMAUS acknowledge that the arrangements set forth in the Agreement
related to the JDC and JMC shall be rules commonly applicable for the INDIVIDUAL
AGREEMENTs, and that the obligations relating to such arrangements shall arise
in accordance with each INDIVIDUAL AGREEMENT.

 

--------------------------------------------------------------------------------


 

4.                                             OBLIGATION and CONSIDERATION
under INDIVIDUAL AGREEMENT.

 

CELLSEED and EMMAUS agree and acknowledge that the obligations of CELLSEED to
disclose and transfer the technology and know-how necessary for the performance
of each INDIVIDUAL AGREEMENT shall arise in accordance with the INDIVIDUAL
AGREEMENT, and that EMMAUS shall pay to CELLSEED the consideration mutually
agreed upon for such disclosure and transfer pursuant to the provision of the
INDIVIDUAL AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum, through their
duly appointed and authorized representatives, to be executed in duplicate as of
the date executed by both parties.

 

 

CellSeed Inc.

 

 

Emmaus Medical, Inc.

 

 

 

 

 

Signed

/s/ Yukio Hasegawa

 

Signed

/s/ Yutaka Niimara

 

 

 

 

 

Name

Yukio Hasegawa

 

Name

Yutaka Niimara

 

 

 

 

 

Title

President & CEO

 

Title

President & CEO

 

 

 

 

 

Date

August 8, 2011

 

Date

August 25, 2011

 

 

--------------------------------------------------------------------------------
